Citation Nr: 0609233	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-43 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1942 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for bilateral hearing 
loss and tinnitus.


FINDINGS OF FACT

1.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.

2.  Competent evidence of a nexus between the post service 
diagnosis of bilateral tinnitus and service is not of record.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service nor 
may sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).

2.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 letter and the discussions in the 
August 2004 rating decision, the November 2004 statement of 
the case, and the August 2005 supplemental statement of the 
case.  In the May 2004 letter, VA informed the veteran that 
in order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  In the rating decision and the statement 
of the case, the RO/Decision Review Officer explained that 
there was no showing of any hearing loss in service, but 
evidence of hearing loss as of December 2002 from a private 
medical report.  The VA examination on July 2004 noted a 
fairly recent onset of tinnitus.  In the August 2005 
supplemental statement of the case, the RO informed the 
veteran that while there is evidence of hearing loss in 2002, 
there was no nexus between the current disability and 
service.  Finally, the RO stated that while the veteran had a 
post service diagnosis of tinnitus in 2004, service 
connection is not established because there was no evidence 
of bilateral tinnitus in service nor was it shown within one 
year of discharge from service.  

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  The veteran stated that he was exposed to loud 
noises, such as loud equipment and a Bazooka squadron while 
in the Army as an electrician, and that he currently has 
bilateral hearing loss and tinnitus as a result of the in-
service noise exposure.  This establishes that the veteran is 
aware of the evidence necessary to substantiate a claim for 
service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf,  VA informed him it 
had a duty to obtain any records held by any federal agency.  
It also informed him that if there were private medical 
records that would support his claims, he should complete the 
VA Form 21-4142, Authorization and Consent to Release 
Information to VA, so that VA could request those records on 
his behalf.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained 
private medical records from December 2002.  VA attempted to 
obtain information from the National Personnel Records Center 
showing veteran's unit of assignment and duties.  The 
National Personnel Records Center responded that they could 
not reconstruct the information because of a fire that 
destroyed a large number of service records.  VA wrote to the 
veteran asking for him to provide his units of assignment.  
The veteran responded by stating that he was in the Third 
Army in France and did not have any documentation in regards 
to his unit of assignment.  VA also provided the veteran with 
an examination in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

II.  Decision

The veteran states that he was exposed to artillery, tanks, 
engines, and gunfire in the European Theatre during World War 
II and that he had hearing loss at the time he separated from 
service.  He also states that his tinnitus is a direct result 
of the activities he took part in during his active military 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101,1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in -service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Hearing Loss

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss.  

For sixteen months, the veteran served as an electrician in 
the European Theatre during World War II.  Here, the veteran 
alleges he had hearing loss as a result of exposure to large 
generators, artillery, tanks, engines, and gunfire in the 
European Theatre.  While the veteran is competent to allege 
that he felt he had hearing trouble in service, the service 
medical records do not substantiate that allegation.  In 
fact, the February 1946 separation examination shows that the 
veteran's hearing was 15/15 with whispered voice, which means 
that his hearing was normal at the time he separated from 
service.  After service, the veteran worked as an 
electrician, farmer, and rancher with exposure to tractors 
and farm equipment.  He also admitted during the VA 
examination that he would occasionally hunt without hearing 
protection shortly after being discharged from service.  
Based upon the evidence in the claims file, the first time 
the veteran's hearing loss disability is shown is in the July 
2004 VA examination report, see 38 C.F.R. § 3.385, which is 
58 years following the veteran's discharge from service.  The 
veteran did in fact submit a private medical record of a 
hearing test performed in December 2002, but no medical 
opinion could be obtained from the report as to whether 
hearing loss was a result from service.  Therefore, there is 
no evidence of continuity of symptomatology from the time the 
veteran separated from service until approximately 2002.

Finally, a July 2004 VA examination report shows that the 
examiner noted that the veteran had normal hearing at the 
time he separated from service and determined that it was 
less likely than not that the current hearing loss was 
related to the veteran's military service.  There is no 
competent evidence to balancethis medical opinion.  While the 
veteran is competent to allege that he felt he had problems 
with hearing in service, he is not competent to attribute the 
current bilateral hearing loss disability to his service, as 
that would require a medical opinion.  Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for bilateral hearing loss disability cannot be 
granted because there is no evidence of hearing loss at the 
time he separated from service, no evidence of manifestations 
of sensorineural hearing loss to a compensable degree within 
one year following his discharge from service, no evidence of 
continuity of symptomatology of hearing loss from the time he 
separated from service until the first objective showing of 
hearing loss in 2002, and no competent evidence of a nexus 
between the bilateral hearing loss disability and service.  
Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert,1 Vet. 
App. at 55.

B.  Tinnitus

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for tinnitus.  As stated above, 
the veteran is competent to allege that he noticed ringing in 
the ears while in service; however, the separation 
examination is silent for such complaints of tinnitus.  
Clinical evaluations of the ears at that time were normal.  
The first time that tinnitus is documented is in the July 
2004 VA examination report, which is 58 years following the 
veteran's discharge from service.

Finally, in that examination report, the examiner noted that 
the tinnitus is of fairly recent onset, and determined that 
it was less likely than not that the current tinnitus was 
related to the veteran's military service.  There is no 
competent evidence to balance this medical opinion.  Again, 
while the veteran is competent to state that he noticed 
ringing in the ears in service, he is not competent to 
attribute the current diagnosis of tinnitus to his service, 
as that would require a medical opinion.  Beausoleil, 8 Vet. 
App. at 464; see Espiritu, 2 Vet. App. at 494.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for tinnitus, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


